Name: 2008/496/EC: Commission Decision of 1 July 2008 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  health;  personnel management and staff remuneration
 Date Published: 2008-07-02

 2.7.2008 EN Official Journal of the European Union L 172/28 COMMISSION DECISION of 1 July 2008 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance) (2008/496/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 141/2000 of the European Parliament and of the Council of 16 December 1999 on orphan medicinal products (1), and in particular Article 4(3) thereof, Having regard to the recommendation of the European Medicines Agency of 19 December 2007, Whereas: (1) Three members of the Committee for Orphan Medicinal Products, hereinafter the Committee were appointed by the Commission Decision 2006/286/EC of 12 April 2006 (2) on the recommendation of the European Medicines Agency for a term of three years from 16 April 2006. (2) The membership of two of these members ended respectively in December 2006 (Prof Gianmartino Benzi) and August 2007 (Dr Julia Dunne). It is necessary, therefore, to appoint two new members to the Committee. (3) The European Medicines Agency has recommended two persons for nomination. (4) The members of the Committee shall be appointed for a period of three years starting on 2 July 2008, HAS DECIDED AS FOLLOWS: Sole Article On the recommendation of the European Medicines Agency, the following are hereby appointed members of the Committee for a term of three years from 2 July 2008: Dr JÃ ¡nos BORVENDÃ G Mr Bruno SEPODES Done at Brussels, 1 July 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 18, 22.1.2000, p. 1. (2) OJ L 104, 13.4.2006, p. 54.